DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s preliminary amendments received August 31, 2020 are acknowledged.

Claims 4, 5, 8-12, 14, 16, and 17 have been amended.
Claims 1-17 are pending in the instant application.


Information Disclosure Statement
The IDS forms received 2.9/2021 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “about 0 pM to about 200 pM”, and the claim also recites “about 0 pM to about 100 pM” which is the narrower statement of the range/limitation. Given that the entire range of 0-100 is contained within 0-200, how is the claim to be interpreted?  Is 0-100 simply exemplification of what lies within 0-200 (and thus is not a limitation) or does the narrower range need to be satisfied to meet all the limitations of the claimed invention? Similarly, claim 5 recites the range “not more than about 40 nM” which really is the range 0-40, as well as numerous smaller subranges, the smallest of which is “not more than about 10 nM (i.e. 0-10).  Thus, what concertation of thrombin is actually needed to meet the limitations of claim 5?  Claim 6 recites a broad range “about 1 nM to about 10 nM” as well as the more specific “about 5 nM” which is completely inside the larger range.  Claim 8 recites numerous nested ranges, the largest of which is “less than about 100 pM (i.e. 100 to zero) and the smallest is “less than about 5 pM” (i.e. 5 to zero).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Amendment of the claims, such as by limiting them to a single range, or by reciting subranges in separate dependent claims, are possible ways to obviate this rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by over Buyue et al.
Buyue et al. disclose the addition of 5 nM thrombin in the absence of exogenous tissue factor to human plasma samples when performing a thrombin generation assay involving recombinant FIXFc, a fusion protein comprising factor IX joined to an immunoglobulin Fc domain (see entire abstract, particularly the first and second paragraphs).  They disclose that such an assay has high sensitivity (see particularly the second and third paragraphs).  Notably, they teach that such an assay represents a useful indication of the coagulation capacity of hemophilic plasma (see particularly the first paragraph).  Standard curves were generated, and detection was possible even when activated factor IX was present at the low level of 0.5 pM (see particularly the second paragraph).  Phospholipids are disclosed as being present in the assay at a concentration of 4 micromolar (see particularly the second paragraph).  It should be pointed out that the human plasma samples used in the assays of Buyue came from hemophilia B patents and thus are necessarily are FIX-deficient plasma sources.   
It should also be pointed out that Buyue et al. was published in November of 2011 which is later than two provisional applications to which the instant application has claimed priority, namely 61/511,207 filed 7/25/2011 and 61/522,560 filed 8/11/2011.  Inspection of these priority documents has failed to uncover support for the range limitation of “not more than 50 nM” as recited in the independent claim.  Additionally, while a working example is present of a TGA assay that utilizes 5 nM thrombin, such an assay was not performed using other concentrations such as 1 nM or 10 nM as can be seen in for example instant claim 6.  As such these earlier filed provisional documents do not appear to provide adequate support as required under 35 USC 112 first paragraph to support the limitations of the instant claims as currently presented.  Additionally, while Yang Buyue and Jurg Sommer are inventors and authors of the cited art document, Ekta Chhabra and Li Wang are authors but not inventors of the instant claimed invention.  Thus, the cited art is work “by another” based upon all evidence presently of record.      


No claims are allowable.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644